CARDINE, Justice,
dissenting.
I concur in the dissent of Justice Thomas adding only that it is simply astonishing that we affirm a judgment against an individual not named as a party in the litigation. The three cases cited in the opinion for judicial estoppel say only that where a party has testified one way in a prior proceeding, he cannot later testify in a different way — hardly authority for entering judgment against an individual not named a party. Rule 4, W.R.C.P., provides: “The summons shall * * * contain * * * the names of the parties” (emphasis added), and Rule 10(a) W.R.C.P., provides: “Every pleading shall * * * include the names of all the parties * * *.” (Emphasis added.) Rule 19(b), W.R.C.P., concerning the effect of failure to join, provides that with respect to parties not joined, “the judgment rendered therein does not affect the rights or liabilities of absent persons.” For me, shall is mandatory. I cannot agree to something as contrary to our rules as is proposed here, for it would mean one need not name parties to obtain judgment against them. The rule requiring that parties be named says SHALL. If we are not going to apply the rules as they are written, we might as well abolish them.